       Case 5:20-cv-03092-SAC Document 5 Filed 05/12/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


WALTER PAYTON,

                      Plaintiff,

vs.                                          Case No. 20-3092-SAC

RICHARD BALLINGER, et al.,

                      Defendants.


                               O R D E R

      The court issued a screening order on April 7, 2020 which

directed plaintiff to pay a partial filing fee by May 7, 2020 and

to show cause why his complaint should not be dismissed or, in the

alternative, file an amended complaint.         Doc. No. 3.     Plaintiff

was warned that the failure to pay a partial filing fee may lead

to the dismissal of his case.      Doc. No. 3, p. 6.

      Plaintiff has not paid the partial filing fee or made any

argument for being excused from the requirement.           This supplies

grounds to dismiss this action. See Bodison v. Boyd, 491 Fed.Appx.

916, 917-18 (10th Cir. 8/8/2012); Jones v. Swann, 2008 WL 2050963

*1 (D.Kan. 5/13/2008).

      Plaintiff has filed an amended complaint.        Doc. No. 4.    The

amended complaint adds new defendants but fails to correct the

original complaint’s deficiencies, as identified by the screening

order, and fails to allege a plausible claim.


                                    1
        Case 5:20-cv-03092-SAC Document 5 Filed 05/12/20 Page 2 of 4




       As the court stated in the screening order, this case arises

from plaintiff’s state court criminal prosecution and conviction

for rape and statutory rape in 1998. Plaintiff’s amended complaint

raises federal claims under 42 U.S.C. § 1983 and state law claims.1

       All of plaintiff’s § 1983 claims are barred under Heck v.

Humphrey, 512 U.S. 477 (1994) because his conviction and sentence

have not been invalidated.         Holland v. County of Macomb, 2017 WL

3391653 *2 (6th Cir. 3/17/2017)(dismissing similar claims); Davis

v. Kan. Dep’t of Corrections, 507 F.3d 1246, 1249 (10th Cir. 2007).

Other reasons for dismissing plaintiff’s § 1983 claims follow.

       Plaintiff does not allege facts showing that the judges he

has sued (defendants Ballinger and Kennedy) are not immune from

liability under Mireles v. Waco, 502 U.S. 9, 11-13 (1991).                   Nor

does plaintiff assert grounds for denying the prosecutors he has

sued   (defendants     Parker,    Foulston     and   Bennett)     immunity    as

described in Gagan v. Norton, 35 F.3d 1473, 1475 (10th Cir. 1994).2

Also, plaintiff provides no grounds to avoid the bar against a due




1  It does not appear that plaintiff is attempting to bring a habeas corpus
action.    Such relief is subject to limitations, particularly here where
plaintiff has previously presented untimely successive applications for habeas
relief without the necessary authorization. The court shall dismiss any request
for habeas relief for the reasons explained in Payton v. Werholtz, 2013 WL
12134033 (D.Kan. 4/29/2013).
2 Plaintiff also does not describe how defendants Foulston and Bennett personally

participated in any violation of plaintiff’s rights and therefore has failed to
state a claim against them. See Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th
Cir. 1996).    The same is true as for “ALL UNKNOWN/UNNAMED INDIVIDUALS, Co-
conspirators with the Eighteenth Judicial District, in their official
professional and nonprofessional individual capacities” as described by
plaintiff at p.3 of the amended complaint.

                                       2
         Case 5:20-cv-03092-SAC Document 5 Filed 05/12/20 Page 3 of 4




process claim for DNA testing as set forth in District Attorney’s

Office for Third Judicial Dist. v. Osborne, 557 U.S. 52 (2009).

        Plaintiff lists (without identifying by name) his former

counsel as defendants.       He does not list grounds for finding that

they acted under color of state law as required for liability under

§ 1983.     See Ames v. Miller, 247 Fed.Appx. 131, 134 (10th Cir.

2007)(private attorneys performing traditional legal functions as

counsel do not act under color of state law); Maddox v. Hoch, 244

Fed.Appx. 878, 880 (10th Cir. 2007); Hall v. Gilmer-Jones, 17

Fed.Appx. 933, 934 (10th Cir. 2001)(dismissing similar claims on

Heck, immunity, and lack of state action grounds). While plaintiff

generally alleges a conspiracy, these are conclusory allegations

which are insufficient to describe state action for purposes of §

1983.    Ames, 247 Fed.Appx. at 134; Hunt v. Bennett, 17 F.3d 1263,

1268 (10th Cir. 1994).

        Plaintiff’s amended complaint lists “Monell Claims” under §

1983 against Sedgwick County or subordinate branches of the county

or state government.       Doc. No. 4, p. 4.      In Kansas, subordinate

governmental units such as the Eighteenth Judicial District, the

Sedgwick County District Attorney’s Office, and the Wichita Police

Department do not have the capacity to sue or be sued.             Frank v.

Bush, 2010 WL 1408405 *6 (D.Kan. 4/2/2010) aff’d, 391 Fed.Appx.

745 (10th Cir. 2010).      The Kansas Court of Appeals and the Kansas

Supreme Court are arms of the State of Kansas and enjoy immunity

                                      3
      Case 5:20-cv-03092-SAC Document 5 Filed 05/12/20 Page 4 of 4




from suit under § 1983.    Myers v. Supreme Court of State of Kan.,

2006 WL 276399 *4 (D.Kan. 2/1/2006).

     Finally, the court should refrain from considering any state

law claims asserted by plaintiff since he has failed to allege a

plausible federal law claim.     Smith v. City of Enid ex rel. Enid

City Comm'n, 149 F.3d 1151, 1156 (10th Cir. 1998) (“When all

federal claims have been dismissed, the court may, and usually

should, decline to exercise jurisdiction over any remaining state

claims.”).

     In conclusion, the court directs that this case be dismissed

because plaintiff has failed to pay the partial filing fee and

because his complaint and amended complaint fail to state a

plausible claim for relief.

     IT IS SO ORDERED.

     Dated this 12th day of May, 2020, at Topeka, Kansas.



                         s/Sam A. Crow_____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                   4
